


110 HR 4685 IH: Minerals Reclamation Foundation

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4685
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Pearce (for
			 himself and Mr. Udall of Colorado)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Minerals Reclamation Foundation, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minerals Reclamation Foundation
			 Establishment Act of 2007.
		2.Establishment of
			 Minerals Reclamation Foundation
			(a)In
			 generalThere is established the Minerals Reclamation Foundation.
			 The Foundation is a charitable and nonprofit corporation and is not an agency
			 or establishment of the United States.
			(b)PurposeThe
			 purpose of the Foundation shall be—
				(1)to
			 encourage, obtain, and use gifts, devises, and bequests of real and personal
			 property for abandoned mine lands projects that further the conservation of
			 natural, scenic, historic, scientific, educational, wildlife habitat, or
			 recreational resources;
				(2)to foster
			 compensation or approved and authorized offsite mitigation for ongoing mining
			 on Federal lands, State lands, and split estate lands; and
				(3)to work with other
			 persons, including foundations, to foster wider public knowledge of issues
			 related to mineral resource extraction, reclamation, and sustainable
			 development, including minerals education.
				(c)StrategyThe
			 Foundation shall develop a strategy to build partnerships with persons,
			 including foundations and government agencies, and play a catalytic role that
			 focuses on local action, to accomplish tangible and lasting results in the
			 effective reclamation of abandoned mine lands.
			(d)Grants and
			 contractsThe Foundation may use gifts, devises, bequests, and
			 matching funds from the Secretary of the Interior under section 11(b) to make
			 grants and award contracts for a project described in subsection (b)
			 that—
				(1)is approved by the
			 Board of the Foundation;
				(2)is consistent with
			 the purpose of the Foundation under subsection (b); and
				(3)is in accordance
			 with the strategy under subsection (c).
				(e)Limitation and
			 conflicts of interest
				(1)In
			 generalThe Foundation shall have no power, other than as an
			 insubstantial part of its activities, to spend funds or engage in activities
			 that are not in furtherance of subsection (b).
				(2)Political
			 activitiesThe Foundation shall not participate or intervene in a
			 political campaign on behalf of any candidate for public office.
				(3)Conflict of
			 interestsNo director, officer, or employee of the Foundation
			 shall participate, directly or indirectly, in the consideration or
			 determination of any question before the Foundation affecting—
					(A)the financial
			 interests of the director, officer, or employee; or
					(B)the interests of
			 any corporation partnership, entity, or organization in which such director,
			 officer, or employee—
						(i)is
			 an officer, director, of trustee; or
						(ii)has
			 any direct or indirect financial interest.
						(f)Limitation on
			 administrative expendituresOf the amount available to the
			 Foundation for expenditure each fiscal year, not more than 20 percent may be
			 used for administrative expenses.
			3.Board of
			 directors
			(a)Establishment
			 and membership
				(1)In
			 generalThe Foundation shall have a governing Board of Directors
			 (in this Act referred to as the Board), which shall consist of
			 15 Directors, each of whom shall be a United States citizen.
				(2)Education and
			 experience of membersThe members of the Board must be educated
			 or have actual experience in minerals production and reclamation of mine lands
			 or mineral resource financing, law, or research. Not more than 3 members of the
			 Board at any particular time may be individuals admitted to engage in, and
			 engaged in, the practice of law in a State.
				(3)Representation
			 of diverse areas of expertiseTo the extent practicable, members
			 of the Board shall represent diverse areas of expertise relating to mining and
			 mine reclamation.
				(4)Ex officio
			 memberThe Director of the Office of Surface Mining shall be an
			 ex officio, nonvoting member of the Board.
				(5)Appointment and
			 terms
					(A)In
			 generalWithin one year after the date of enactment of this Act,
			 the Secretary of the Interior shall appoint the Directors of the Board.
			 Thereafter the Secretary shall no longer have such authority, and subsequent
			 appointments shall be made by the Chairman with the advice and consent of a
			 majority of the Board.
					(B)Terms,
			 generallyExcept as provided in subparagraph (C), directors shall
			 be appointed for a term of 6 years.
					(C)Initial
			 appointmentsOf the members initially appointed—
						(i)one-third shall be
			 appointed for a term of 2 years; and
						(ii)one-third shall
			 be appointed for a term of 4 years.
						(D)VacanciesA
			 vacancy on the Board shall be filled within 120 days after the occurrence of
			 such vacancy, in the manner of which the original appointment was made.
					(E)LimitationNo
			 individual may serve more than 12 consecutive years as a Director.
					(6)RemovalIf a Director misses three consecutive
			 meetings of the Board, that individual may be removed from the Board by a
			 majority vote of the Board of Directors and that vacancy filled in accordance
			 with this subsection.
				(7)Non-Federal
			 statusAppointment as a Director of the Board shall not
			 constitute employment by, or the holding of an office of, the United States for
			 the purposes of any Federal law.
				(b)ChairmanThe
			 Chairman shall be elected by the Board from its members. An individual shall
			 serve for a 2-year term as Chairman, and may be reelected to the post during
			 the individual’s tenure as a Director.
			(c)QuorumA
			 majority of the current voting membership of the Board shall constitute a
			 quorum for the transaction of business.
			(d)MeetingsThe
			 Board shall meet at the call of the Chairman at least once each year.
			(e)Reimbursement of
			 expensesVoting members of the Board shall serve without pay, but
			 may be reimbursed for the actual and necessary traveling and subsistence
			 expenses incurred by them in the performance of their duties for the
			 Foundation. Such reimbursement may not exceed such amount as would be
			 authorized under section 5703 of title 5, United States Code, for the payment
			 of expenses and allowances for individuals employed intermittently in the
			 Federal Government service.
			(f)General
			 powersThe Board may complete the organization of the Foundation
			 by—
				(1)appointing
			 officers and employees (subject to subsection (g)(1));
				(2)adopting a
			 constitution and bylaws consistent with the purpose of the Foundation under
			 section 2(b) and the other provisions of section 2; and
				(3)undertaking other
			 such acts as may be necessary to function and to carry out this Act.
				(g)Officers and
			 employeesOfficers and employees of the Foundation—
				(1)may not be
			 appointed until the Foundation has sufficient funds to pay for their
			 services;
				(2)shall be appointed
			 without regard to the provisions of title 5, United States Code, governing
			 appointment in the competitive service; and
				(3)may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates.
				4.Corporate powers
			 and obligations
			(a)In
			 generalThe Foundation—
				(1)shall have
			 perpetual succession;
				(2)may conduct
			 business throughout the several States, territories, possessions of the United
			 States, and in Canada and Mexico;
				(3)shall have an
			 office in the metropolitan area of the District of Columbia which shall at all
			 times maintain a designated agent in the District of Columbia to accept
			 services of processes for the Foundation;
				(4)may maintain as
			 many offices as deemed necessary, including project offices, by the Board
			 outside of the metropolitan area of the District of Columbia, including an
			 office in Albuquerque, New Mexico, or Denver, Colorado; and
				(5)shall at all times
			 maintain a designated agent in the District of Columbia authorized to accept
			 services of process for the Foundation.
				(b)Notice and
			 service of processThe serving of notice to, or service of
			 process upon, the agent required under subsection (a)(3), or mailed to the
			 business address of such agent, shall be deemed as service upon or notice to
			 the Foundation.
			(c)SealThe
			 Foundation shall have an official seal selected by the Board which shall be
			 judicially noticed.
			(d)Powers
				(1)In
			 generalTo carry out its purpose, the Foundation shall have, in
			 addition to powers otherwise authorized under this Act, other than the power to
			 issue securities of pay dividends.
				(2)Included
			 powersThe powers of the Foundation under this subsection include
			 the power to—
					(A)accept, receive,
			 solicit, hold, administer, and use any gift, devise, or bequest, either
			 absolutely or in trust, of real or personal property or any income therefrom or
			 other interest therein;
					(B)unless otherwise
			 required by the instrument of transfer by which the Foundation acquires
			 property, sell, donate, lease, invest, reinvest, retain, or otherwise dispose
			 of any property or income therefrom;
					(C)borrow money and
			 issue bonds, debentures, or other debt instruments;
					(D)sue and be sued,
			 and complain and defend itself in any court of competent jurisdiction (except
			 that the Directors of the Board shall not be personally liable, except for
			 gross negligence);
					(E)enter into
			 contracts or other arrangements with public agencies, private organizations,
			 and persons, and to make such payments as may be necessary to carry out the
			 purposes thereof; and
					(F)do any and all acts
			 necessary and proper to carry out the purposes of the Foundation.
					(e)Acquisition of
			 property
				(1)In
			 generalIn addition to its powers under subsection (f), the
			 Foundation may acquire, hold, and dispose of lands, waters, or other interests
			 in real property by donation, gift, devise, purchase or exchange.
				(2)Exemption from
			 condemnationNo lands or waters, or interest therein, that are
			 owned by the Foundation and are determined by the Secretary to be valuable for
			 purposes established in this Act shall be subject to condemnation by any State
			 or political subdivision, or any agent of instrumentality thereof.
				(f)DissolutionIf
			 the Foundation is dissolved for any reason, funds remaining in accounts of the
			 Foundation and all assets of the Foundation shall be donated to the United
			 States and available to the Secretary of the Interior for use in reclamation of
			 abandoned mine lands.
			5.Administrative
			 services and support
			(a)Startup
			 fundsFor the purposes of assisting the Foundation in
			 establishing an office and meeting initial administrative, project, and other
			 startup expenses, the Secretary may provide to the Foundation $2,000,000 from
			 funds appropriated under section 11(a) for each of fiscal years 2008 and 2009.
			 Such funds shall remain available to the Foundation until they are
			 expended.
			(b)Administrative
			 expenses
				(1)In
			 generalThe Secretary may provide the Foundation use of the
			 Department of the Interior personnel, facilities, and equipment, subject to
			 such limitations, terms, and conditions as the Secretary shall
			 establish.
				(2)ReimbursementThe
			 Secretary.—
					(A)may require the
			 Foundation to reimburse the Secretary for the costs of providing personnel,
			 facilities, and equipment under this subsection; and
					(B)shall require such
			 reimbursement beginning upon the end of the 5-year period beginning on the date
			 of the enactment of this Act.
					6.Audits and report
			 requirement
			(a)AuditsFor
			 purposes of section 10101 of title 36, United States Code, the Foundation shall
			 be treated as a corporation in part B of subtitle II of such title.
			(b)ReportThe
			 Foundation shall, as soon as practicable after the end of each fiscal year,
			 transmit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report of its
			 proceedings and activities during such fiscal year, including—
				(1)a
			 full and complete statement of its receipts, expenditures, and
			 investments;
				(2)a
			 description of all acquisition and disposal of real property by the Foundation;
			 and
				(3)a
			 detailed statement of the recipient, amount, and purpose of each grant made by
			 the Foundation.
				7.Relief with
			 respect to certain Foundation acts or failure to actThe Attorney General of the United States
			 may petition in the United States District Court for the District of Columbia
			 for such equitable relief as may be necessary or appropriate if the
			 Foundation—
			(1)engages in, or
			 threatens to engage in, any act, practice, or policy that is inconsistent with
			 its purpose set forth in section 2(b); or
			(2)refuses, fails, or
			 neglects to discharge its obligations under this chapter, or threatens to do
			 so.
			8.United States
			 release from liabilityThe
			 United States shall not be liable for any debts, defaults, acts, of omissions
			 of the Foundation nor shall the full faith and credit of the United States
			 extend to any obligations of the Foundation.
		9.Activities of the
			 Foundation and Department of the InteriorThe activities of the Foundation authorized
			 under this Act shall be supplemental to, and shall not preempt, any authority
			 or responsibility of the Department of the Interior under any other provision
			 of law.
		10.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Board of Directors of the
			 Foundation.
			(2)FoundationThe
			 term Foundation means the Minerals Reclamation Foundation
			 established by this Act.
			(3)Interest in real
			 propertyThe term Interest in real property
			 includes mineral rights, right of way, and easements, appurtenant or in
			 gross.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)Split estate
			 landsThe term split estate lands means lands with
			 respect to which the surface is or will be in non-Federal ownership and a
			 mineral interest is owned by the United States.
			11.Authorization of
			 appropriations
			(a)Start-up
			 fundsThere is authorized to be appropriated to the Secretary
			 $4,000,000 to carry out section 5(a).
			(b)Matching
			 fundsThere is authorized to be appropriated to the Secretary
			 $3,000,000 for each of fiscal years 2009 through 2013, which shall be made
			 available by the Secretary to the Foundation to match, on a one-for-one basis,
			 private contributions made to the Foundation.
			
